Title: To Thomas Jefferson from Madame de Chastellux, 30 June 1803
From: Chastellux, Marie Joséphine Charlotte Brigitte Plunkett, Marquise de
To: Jefferson, Thomas


          
            Dear Sir
            Paris june the 30th. 1803.
          
          Your past kindness, those ties of friendship which existed between you & Monsieur de Chastellux, & our good friend General de la fayette’s advice, induce me to sollicit your protection and interest in favo’r of My dr Boy. at the time I applied to you My dr. Sir you was so good as to promiss you would lend your helping hand if ever an opportunity offered of serving the Son of a friend: I then had imagined from the generosity of Congress to Count de Grace’s family that something might be done for my Boy, but informed by you that this was a particular case I did not make bold to put in my claim: my situation however instead of improving has been growing worse & worse, & from my husbands family’s Emigration his Childs property is as good as lost: under these painful circumstances you will easily conceive My dr. Sir how happy I should feel, if my personnal rights could be any ways serviceable towards securing my poor Boy any sort of provision. you will after perusing the enclosed note be acquainted with his Situation which is very peculiar & I hope you will not only be of opinion that General la fayette who acts the part of a father to him might be favorably attended to by the States of Maryland if he made application in his behalf, but that you will use your influence, & join him in his generous and friendly endeavours, for these My dr. Sir I shall entertain Sanguine hopes of success, & to be indebted to you both for the independance of my Son, will be a great addition to my happiness: to contract obligations towards those we esteem & honno’r is very gratifying & it will be a truly felt satisfaction to unite the sentiment of gratitude to all those I have ever entertained for you My dr. Sir I request you will not doubt their Sincerity and believe me as Ever
          My dr. Sir Your affectionate humble Servant
          
            Plunkett Chastellux
          
          
            My right which I readily make up to my Son can be Sufficiently ascertained, but I shall not go to that expence, except you give your approbation to my laying down before the States of Maryland those claims which acquire I think more Strength from resting upon the Child of one who was so ardently devoted to America.
          
        